ITEMID: 001-58187
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 1997
DOCNAME: CASE OF RYLLO v. ITALY
IMPORTANCE: 4
CONCLUSION: Art. 6 inapplicable
JUDGES: C. Russo;N. Valticos;R. Pekkanen
TEXT: 7. Mr Giuseppe Ryllo, a retired headteacher, lives in Montecatini Terme (Pistoia).
8. On 8 September 1984 he took early retirement. On 2 June 1987 he asked to be reappointed to his former post, but on 2 July 1988 the Ministry of Education refused his request, in accordance with the unfavourable opinion of the National Education Council. Mr Ryllo then appealed to the Lazio Regional Administrative Court (“the RAC”), which, on 22 March 1989, set aside the Ministry's decision on the ground that no reasons had been given for it. On 5 May 1989 the applicant applied to be reinstated, but this request was likewise refused on 24 October 1989.
9. On 7 December 1989 the applicant again applied to the RAC for judicial review of the decision of 24 October.
On 17 January 1990 the applicant asked for a date to be fixed for the hearing and on 9 October of the same year he filed an application for the case to be set down for an urgent hearing.
10. On 24 November 1994 the case was set down for 1 March 1995.
11. On the day appointed the RAC gave judgment in the applicant's favour. The text of its decision was deposited with the registry on 23 October 1995.
